Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-16-00649-CV

               IN THE INTEREST OF B.G.M., I.G.M., and O.M.M., Children

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-01163
                         Honorable Richard Garcia, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is indigent. No costs are taxed in this appeal.

       SIGNED February 1, 2017.


                                                _____________________________
                                                Patricia O. Alvarez, Justice